Citation Nr: 0031805	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran, at his hearing in Detroit before the undersigned 
member of the Board, presented evidence that had not been 
previously offered to the RO.  Because the veteran also 
presented a waiver of original agency review, however, the 
Board may consider the new evidence in making the present 
determination.


FINDING OF FACT

The veteran has PTSD which has been related to his period of 
active military service.


CONCLUSION OF LAW

The veteran's PTSD was incurred during active military duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) 
(codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Under 
38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

The veteran in this case served a tour of duty in the 
Republic of Vietnam, and the record shows that he engaged the 
enemy in combat.  During his tour in Vietnam, he was assigned 
to an armored unit, and his military awards include the 
Bronze Star with a "V" device and a Purple Heart.  These 
awards establish that he had combat service, and the Board 
therefore presumes that his stressors occurred.  See Cohen, 
10 Vet. App. at 131.  The record in this regard does not 
contain any clear and convincing evidence to the contrary.

The veteran underwent a VA examination in February 1970, and 
the examiner rendered a diagnosis of anxiety reaction, mild.  
As a result, the RO granted service connection for anxiety 
reaction and assigned a noncompensable evaluation for that 
disorder.  At a VA examination in October 1998, a diagnosis 
of anxiety reaction was again rendered; the examiner, 
however, did not make a diagnosis of PTSD.  In fact, at the 
time of the RO's January 1999 decision, no diagnosis of PTSD 
was of record despite the diagnosis of anxiety reaction.  The 
veteran's claim was denied on that basis.

Since that time, the veteran has presented medical evidence 
of a PTSD diagnosis.  At his hearing before the undersigned 
member of the Board sitting in Detroit, the veteran submitted 
a psychological consultation note dated in October 1999.  The 
examination note shows that the veteran reported undergoing 
persistent exposure to threats of mortal injury while in 
Vietnam.  The examiner stated that the testing results, along 
with the veteran's presentation, compelled a diagnosis of 
combat-related PTSD, delayed onset.  The record therefore now 
includes a diagnosis of PTSD, which has been related to the 
veteran's combat exposure during his tour in Vietnam.  
Further, the veteran presented testimony at the hearing that 
he was undergoing treatment for PTSD at the local Vet Center.  
He indicated that he suffered from many of the symptoms 
commonly associated with that disorder.

In light of this new evidence, which has been presented 
during the pendency of the appeal, the Board concludes that 
service connection for PTSD is warranted.  This decision is 
based on the fact that the veteran has met all of the 
elements necessary to establish service connection.  The 
veteran has presented a competent diagnosis of PTSD.  Because 
he engaged in combat with the enemy, the Board has presumed 
that his stressors occurred.  The October 1999 diagnosis 
provides the link between the veteran's current symptoms and 
the veteran's combat during Vietnam.  These factors together 
are sufficient to warrant a grant of the benefit sought on 
appeal; accordingly, service connection for PTSD is granted.


ORDER

The claim of entitlement to service connection for PTSD is 
granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


